Citation Nr: 0031293	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-04 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of a left lateral 
meniscectomy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.  




WITNESSES AT HEARING ON APPEAL


The veteran and his friend




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1958 to 
January 1964.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1999.  

In a January 1999 rating action, the RO continued the 10 
percent rating for the service-connected postoperative 
residuals of left lateral meniscectomy and assigned a 
separate 10 percent rating for arthritis of the left knee, 
effective on February 9, 1996.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The most recent VA examination was conducted in April 2000.  
The examiner indicated that no medical records were available 
for his review.  The veteran reported he had pain in the left 
knee when going up and down stairs and that the knee had a 
tendency to buckle.  On examination, the examiner noted that 
gait was normal except for a slight limp.  The examiner 
indicated that flexion of the left knee was to 90 degrees, 
with extension to 10 degrees.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue, further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  In addition, all pertinent treatment records should 
be obtained for review in connection with the VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected left knee 
disability since February 1996.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left knee disability in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
provide an opinion as to the extent that 
pain limits the functional ability of the 
left knee.  The examiner should also 
asked to describe the extent to which the 
veteran's left knee exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  The examiner should also 
comment on whether the veteran is 
experiencing frequent episodes of 
locking, pain and effusion into the joint 
due to a dislocated cartilage.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include the new 
legislation noted above, and should then 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

